DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “channel opening through which a vacuum can be provided”, as recited in Claim 14 must be shown or the feature(s) canceled from the claim(s).  Note:  While Fig. 11 shows “openings” (2206a, 2206b), the Specification ([0062]) describes these openings as being sized to allow the magnets (2090a, 2090b) to protrude outwardly from the spacer (2180), and as such, they do not seem to be appropriately sized for a vacuum channel opening.   
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This includes the “means for clearing a surface of the object before the grasping element grasps the object at the surface”, as recited in Claim 1.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “grasping element for grasping an object”, as recited in Claims 1, 9, 11 and 15;
The “locking mechanism that locks the means for clearing in a fixed position”, as recited in Claims 9, 11;
The “locking mechanism configured to lock the scraper bar in a fixed position”, as recited in Claim 24; and
The “locking element”, which is defined as being a part of the “locking mechanism” and therefore, has the same function, as recited in Claims 12 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “The apparatus of claim 3, wherein the spring-loaded scraper mechanism is configured to sweep across the surface of the object in response to a force applied to the spring-loaded scraper mechanism by contact between the rigid scraper bar and the surface of the object.”  There is no antecedent basis for the “scraper bar as this term is introduced in Claim 4.
Claim 7 recites, “The apparatus of claim 3, wherein the spring-loaded scraper mechanism includes a flap connected to clear a surface of the grasping element.”  The use of the verb “connected” creates ambiguity because this verb is normally used with a second object that is connected to the first object; i.e., to what second object is the first object/flap connected?  It appears that the more precise terms could include “for” (i.e., a flap for clearing a surface), or “operable” (i.e., a flap operable to clear a surface).     In contrast, Claim 8 uses the verb “connected” with two objects (i.e., “the flap is connected to the spring- loaded scraper mechanism to clear the surface of the grasping element”), and therefore does not introduce this ambiguity.    Claim 8 is rejected under 35 USC 112(b) because of its dependence on Claim 7.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scheringer, US 2010/0043834, in view of Lai, US 8,544,908.
With regard to Claim 1, Scheringer discloses an apparatus for mechanically destacking/moving dirty dishware (Figs. 1-4, [0048]-[0067]) that includes: 
a robotic arm (160, multi-axis robot, Fig. 4, [0061]-[0063]); and 
an end effector (168, 170)connected to the robotic arm, the end effector including; a grasping element for grasping an object magnetic grabber, [0063]). 

Scheringer fail to teach a means for clearing a surface of the object before the grasping element grasps the object at the surface.  Lai discloses an apparatus for picking up objects (20, Figs. 1-4, C2, L26 – C3, L39) that includes an end effector (31, 32, Figs. 2-4) having a grasping means (50) for grasping objects (C3, L12-33) and a means for clearing a surface of the object (70, 72, 424, 52) before the grasping element grasps the object at the surface (C3, L12-22), the clearing means including a channel opening through which a vacuum can be provided (424, 52).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Scheringer’s end effector to include a clearing means (similar to that described in Lai) because it would remove impurities from the surface of the object before it is grasped by the grasping element (C1, L51-61), which would assist in more securely grasping the object.  The ordinarily skilled artisan would recognize that Lai’s apparatus could be scaled appropriately to be able to pick up dishware and would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  With regard to Lai teaching the use of compressed air, the channel opening could also be used to create a vacuum, and this modification is well within the level of ordinarily skill.  

12.	Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scheringer in view of Lai, as applied to Claim 1, and further in view of Birkmeyer et al., US 2018/0036889.  While the combination of Scheringer and Lai disclose an apparatus that has a magnetic grasping element, the combination fails to teach a linearly actuated retractable magnet.  Birkmeyer discloses an dishware manipulation apparatus (100, Figs. 1-8, [0017][0080]) that includes a robotic arm (102) and a magnetic end effector (104, 140, 800, Figs. 8a-8B) having a magnet (808) that is linearly actuated (814) so as to be retracted (Figs. 8A) and extended (Fig. 8B).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Scheringer/Lai end effector such that is linearly actuatable and extendable/retractable because the movement of the magnet within the tube (802) will protect the magnet, as shown by Birkmeyer.  US 2020/0075210 also shows a linearly actuatable, retractable/extendable end effector and teaches that the ability of the magnetic member to be moved within the protective sleeve helps to change the magnetic force, and this advantage would also apply to the Scheringer/Lai/Birkmeyer end effector.  
Allowable Subject Matter
13.	Claims 15-25 are allowed.
14.	Claims 1-5, 9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0075210 also shows a linearly actuatable, retractable/extendable end effector.
US 2017/0266818 shows a spring loaded magnetic end effector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652